Citation Nr: 0014638	
Decision Date: 06/02/00    Archive Date: 06/09/00

DOCKET NO.  95-30 641	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for a right shoulder 
disorder.  

2.  Entitlement to service connection for a left shoulder 
disorder.  

3.  Entitlement to service connection for a right knee 
disorder.  

4.  Entitlement to service connection for a left knee 
disorder.  

5.  Entitlement to service connection for a neck disorder.  

6.  Entitlement to service connection for a low back 
disorder.  

7.  Entitlement to service connection for fibromyalgia, 
secondary to service-connected residuals of a stab wound to 
the lower groin area.  

8.  Entitlement to service connection for sterility, 
secondary to service-connected residuals of a stab wound to 
the lower groin area.  

REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

C. S. Freret, Counsel


INTRODUCTION

The appellant had active military service from September 1985 
to September 1989.  

The appeal of these issues initially came before the Board of 
Veterans' Appeals (Board) from a May 1995 rating decision by 
a Department of Veterans Affairs (VA) Regional Office (RO), 
and it was remanded in January 1997 for additional 
development.  


FINDINGS OF FACT

1.  The is no competent evidence of record that demonstrates 
the appellant has a chronic disorder of the right shoulder.  

2.  The is no competent evidence of record that demonstrates 
the appellant has a chronic disorder of the left shoulder.  

3.  The is no competent evidence of record that demonstrates 
the appellant has a chronic disorder of the right knee.  

4.  The is no competent evidence of record that demonstrates 
the appellant has a chronic disorder of the left knee.  

5.  The is no competent evidence of record that demonstrates 
the appellant has a chronic disorder of the neck.  

6.  The is no competent evidence of record that demonstrates 
the appellant has a chronic disorder of the low back.  

7.  The is no competent evidence of record that demonstrates 
fibromyalgia related to the appellant's service-connected 
residuals of a stab wound to the lower groin area.  

8.  The is no competent evidence of record that demonstrates 
sterility related to the appellant's service-connected 
residuals of a stab wound to the lower groin area.  


CONCLUSIONS OF LAW

1.  The appellant has not submitted a well-grounded claim for 
service connection for a right shoulder disorder.  38 
U.S.C.A. §§ 1131, 5107 (West 1991); 38 C.F.R. § 3.303(d) 
(1999).  

2.  The appellant has not submitted a well-grounded claim for 
service connection for a left shoulder disorder.  38 U.S.C.A. 
§§ 1131, 5107 (West 1991); 38 C.F.R. § 3.303(d) (1999).  

3.  The appellant has not submitted a well-grounded claim for 
service connection for a right knee disorder.  38 U.S.C.A. 
§§ 1131, 5107 (West 1991); 38 C.F.R. § 3.303(d) (1999).  

4.  The appellant has not submitted a well-grounded claim for 
service connection for a left knee disorder.  38 U.S.C.A. 
§§ 1131, 5107 (West 1991); 38 C.F.R. § 3.303(d) (1999).  

5.  The appellant has not submitted a well-grounded claim for 
service connection for a neck disorder.  38 U.S.C.A. §§ 1131, 
5107 (West 1991); 38 C.F.R. § 3.303(d) (1999).  

6.  The appellant has not submitted a well-grounded claim for 
service connection for a low back disorder.  38 U.S.C.A. 
§§ 1131, 5107 (West 1991); 38 C.F.R. § 3.303(d) (1999).  

7.  The appellant has not submitted a well-grounded claim for 
service connection for fibromyalgia secondary to a service-
connected disorder.  38 U.S.C.A. §§ 1131, 5107 (West 1991); 
38 C.F.R. §§ 3.303(d), 3.310(a) (1999).  

8.  The appellant has not submitted a well-grounded claim for 
service connection for sterility secondary to a service-
connected disorder.  38 U.S.C.A. §§ 1131, 5107 (West 1991); 
38 C.F.R. §§ 3.303(d), 3.310(a) (1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The appellant claims that he has chronic disorders in both 
shoulders, both knees, the neck, and the low back, and that 
each had its origin in service.  He also contends that his 
service-connected residuals of a stab wound to the lower 
groin area have resulted in fibromyalgia and sterility.  

A claimant filing for VA benefits has the duty to submit 
evidence that must "justify a belief by a fair and impartial 
individual" that the claim is plausible, and, therefore, well 
grounded.  38 U.S.C.A. § 5107(a).  A claim is not well 
grounded if the claimant fails to present such evidence.  
Tirpak v. Derwinski, 2 Vet. App. 609 (1992).  Evidentiary 
assertions by the claimant must be accepted as true for the 
purpose of determining if a claim is well grounded, except 
where such assertions are inherently incredible or beyond the 
competence of the person making the assertion.  King v. 
Brown, 5 Vet. App. 19 (1993).  

For a claim of service connection to be well grounded, there 
must be competent evidence of current disability, of the 
incurrence or aggravation of a disease or injury during 
service, and of a nexus between the inservice injury or 
disease and the current disability.  That is, an injury 
during service may be verified by competent medical or lay 
witness statements; however, the presence of a current 
disability requires a medical diagnosis; and, where an 
opinion is used to link the current disorder to a cause or 
symptoms during service, a competent opinion of a medical 
professional is required.  Caluza v. Brown, 7 Vet. App. 498 
(1995).  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by military 
service.  38 U.S.C.A. §§ 1110, 1131.  Regulations also 
provide that service connection may be established where all 
the evidence of record, including that pertinent to service, 
demonstrates that the veteran's current disability was 
incurred in service.  38 C.F.R. § 3.303(d).  

Establishing service connection on a secondary basis requires 
evidence sufficient to show (1) that a current disability 
exists and (2) that the current disability was either (a) 
caused by or (b) aggravated by a service-connected 
disability.  38 C.F.R. § 3.310(a); Allen v. Brown, 7 Vet App 
439 (1995), reconciling, Leopoldo v. Brown, 4 Vet. App. 216 
(1993), and Tobin v. Derwinski, 2 Vet. App. 34 (1991).  
Moreover, to establish a well-grounded claim for service 
connection for a disorder on a secondary basis, the veteran 
must present medical evidence to render plausible a 
connection or relationship between the service-connected 
disorder and the new disorder.  See Jones v. Brown, 7 Vet. 
App. 134, 137 (1994).  

The Board has carefully reviewed the evidence of record to 
determine if there are well-grounded claims for service 
connection for right and left shoulder disorders, right and 
left knee disorders, a neck disorder, a low back disorder, 
and fibromyalgia and sterility secondary to service-connected 
residuals of a stab wound to the lower groin area.  Although 
the examiner at February 1997 VA joints and spine 
examinations diagnosed degenerative arthritis of the 
appellant's shoulders and knees, and traumatic arthritis of 
the appellant's neck and dorsal spine, based on the 
appellant's complaints and clinical findings of some 
limitations of motion in those joints, X-rays of the 
shoulders, knees, and spine were normal.  The examiner 
subsequently amended his diagnoses in January 1998, stating 
that the absence of X-ray evidence of arthritis in the 
shoulders, knees, and spine did not support his previous 
impressions.  A VA muscles examination in February 1997 did 
not reveal any muscle involvement with regard to the 
residuals of a stab wound to the lower groin area, and the 
appellant failed to report for laboratory tests and a 
sonogram, scheduled in March 1997 to ascertain whether there 
was evidence of sterility.  The appellant also failed to 
report for VA examinations in April 1999 and January 2000.  
While a January 1995 VA medical examination reported an 
impression of arthralgia with regard to the shoulders, knees, 
neck, and back, the Board notes that arthralgia (pain in a 
joint) is not recognized as a chronic disorder but, rather, 
is a symptom.  

Because there is no competent medical evidence that shows the 
appellant currently has a chronic disorder of either 
shoulder, either knee, the neck, or the low back, or 
currently has fibromyalgia and sterility due to his service-
connected residuals of the stab wound to the lower groin 
area, the Board finds that the appellant has not satisfied 
the first element under Caluza for a well-grounded claim with 
regard to any of the issues currently on appeal.  

Medical diagnoses involve questions that are beyond the range 
of common knowledge and experience.  Rather, they require the 
special knowledge and experience of a trained medical 
professional.  Although the appellant has presented 
statements regarding his alleged right and left shoulder 
disorders, right and left knee disorders, neck disorder, low 
back disorder, and fibromyalgia and sterility secondary to 
service-connected residuals of a stab wound to the lower 
groin area, the record does not show that he is a medical 
professional, with the training and expertise to provide 
diagnoses of chronic disorders of the shoulders, knees, neck, 
or low back, or of fibromyalgia and sterility secondary to 
service-connected residuals of a stab wound to the lower 
groin area.  Consequently, his lay statements, while credible 
with regard to his subjective complaints and history, are not 
competent evidence for the purpose of diagnosing disorders of 
the shoulders, knees, neck, and low back, or diagnosing 
disorders related to a stab wound in the lower groin area.  
See Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992).  
Based upon the foregoing, the Board concludes that the 
appellant has failed to meet his initial burden of presenting 
evidence that his claims for service connection for right and 
left shoulder disorders, right and left knee disorders, a 
neck disorder, a low back disorder, and fibromyalgia and 
sterility secondary to service-connected residuals of a stab 
wound to the lower groin area are plausible or otherwise well 
grounded.  Therefore, they must be denied.  

Where the veteran has not met his initial burden, VA has no 
duty to assist him in developing facts pertinent to his 
claim, including no duty to provide him with a medical 
examination.  38 U.S.C.A. § 5107(a); Rabideau v. Derwinski, 
2 Vet. App. 141, 144 (1992) (where the claim was not well 
grounded, VA was under no duty to provide the veteran with an 
examination).  However, in the limited circumstances where a 
claim for benefits is incomplete, and references other known 
and existing evidence, VA is obliged under 38 U.S.C.A. 
§ 5103(a) to advise the claimant of the evidence needed to 
complete his application, and this duty must be based on the 
facts of each case.  See Robinette v. Brown, 8 Vet. App. 69, 
80 (1995).  In this case, the RO substantially complied with 
this obligation in the supplemental statement of the case 
issued in September 1999.  Unlike the situation in Robinette, 
he has not put VA on notice of the existence of any specific 
evidence that, if submitted, could make these claims well 
grounded.  


ORDER

The claims for service connection for disorders of the right 
shoulder, left shoulder, right knee, left knee, neck, and low 
back, and fibromyalgia and sterility secondary to service-
connected residuals of a stab wound to the lower groin area 
are denied.  



		
	M. W. GREENSTREET
	Member, Board of Veterans' Appeals

 

